DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings submitted on 01/08/2020 have been accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention in view of Joseph et al (US 2019/0073656). 

Regarding claim 1, the prior art discloses an accompanying moving object that includes a containing unit in which a product is contained and a propelling unit and accompanies a user, comprising: a movement state recognition section that recognizes a state of movement of the user; an accompanying control section that performs accompanying control to cause the propelling unit to operate based on the state of movement of the user in such a manner that the accompanying moving object accompanies the user while maintaining a state of keeping a specified distance from the user in a specified direction; a job information reception section that receives an input of job information made by the user; a candidate material recognition section that recognizes at least one candidate material to be used in work based on the job information; and a guide section that guides the user for the user to acquire the at least one candidate material (see at least paragraph [0044-0046]). Regarding claim 2, the prior art discloses the accompanying moving object according to claim 1, further comprising: a current location recognition section that recognizes a current location of the (see at least paragraph [0045] “navigation feature”). Regarding claim 3, the prior art discloses the accompanying moving object according to claim 2, wherein when the work based on the job information is cooking, and when the at least one selected material includes a first ingredient that requires refrigerating or freezing and a second ingredient that does not require refrigerating or freezing, the route retrieval section retrieves the route that arrives at a location of the second ingredient first and then arrives at a location of the first ingredient (see at least paragraph [0045] “navigation feature”). Regarding claim 4, the prior art discloses the accompanying moving object according to claim 2, further comprising a selected material determination section that gives the user notice of the at least one candidate material and, in response to a selective operation made by the user, determines the at least one selected material (see at least paragraph [0046]). Regarding claim 5, the prior art discloses the accompanying moving object according to claim 4, further comprising a stock information acquisition section that acquires stock information on a material at a home of the user, wherein the selected material determination section gives the user notice of the at least one candidate material and a stock state of the at least one candidate material at the home recognized from the stock information (see at least paragraph [0046]). Regarding claim 6, the prior art discloses the accompanying moving object according to claim 2, wherein the accompanying moving object includes a display unit, and the guide section guides the user (see at least paragraphs [0044 and 0045]). Regarding claim 7, the prior art discloses the accompanying moving object according to claim 2, wherein the guide section guides the user along the route by causing the accompanying moving object to move along the route by using the propelling unit in a state where the accompanying control is performed by the accompanying control section (see at least paragraph [0045]). Regarding claim 8, the prior art discloses the accompanying moving object according to claim 7, wherein when the accompanying moving object moves and reaches the location of each of the at least one selected material, the guide section causes movement of the accompanying moving object made by using the propelling unit to stop (see at least paragraph [0046]). Regarding claim 9, the prior art discloses the accompanying moving object according to claim 8, wherein when the accompanying moving object moves and reaches the location of each of the at least one selected material and the movement of the accompanying moving object made by using the propelling unit is stopped, the guide section maintains the accompanying moving object in a stopped state until it is recognized that the selected material is contained in the containing unit and, when it is recognized that the selected material is contained in the containing unit, causes the movement of the accompanying moving object to resume toward the location of a next one of the at least one selected material (see at least paragraphs [0045 and 0046]). Regarding claim 10, the prior art discloses the accompanying moving object according to claim 1, further comprising a contained article identification section that identifies an article contained in the (see at least paragraph [0039]). Regarding claim 11, the prior art discloses the accompanying moving object according to claim 10, further comprising a price notice section that, when the article identified by the contained article identification section is a product, recognizes and gives notice of a price of the product (see at least paragraph [0008]). Regarding claim 12, the prior art discloses the accompanying moving object according to claim 11, further comprising a settlement request section that acquires identification information on the user issued by a settlement service provider, and requests processing of settling a purchase price of the product based on the identification information by transmitting settlement request information including the identification information and information on the price of the product recognized by the price notice section to a terminal apparatus of the settlement service provider (see at least paragraph [0006]). Regarding claim 13, the prior art discloses the accompanying moving object according to claim 1, further comprising: a movement state recognition section that recognizes a moving direction and a moving speed of the user; and a predicted location calculation section that calculates a predicted location of the user after a predetermined time period based on the moving direction and the moving speed of the user recognized by the movement state recognition section, wherein in the accompanying control, the accompanying control section causes, by using the propelling unit, the accompanying moving object to move toward a target location of accompanying that is a location apart from the predicted location by the specified distance in the specified direction (see at least paragraph [0045] “The imaging feature can be configured to identify the goods in the purchaser's vicinity, which may thereby be used to provide purchasing information to the user, for example if any such products are on sale and/or a quality report on products in the area, and so on. In some embodiments, the aforementioned image processing is used in conjunction with the store's system to identify the location of the shopper, which can be used for navigation and to promote purchasing”).


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687